DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on December 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-24 are pending in the instant application. Claims 9-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-8 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Molecular Therapy, 2004, 9:527-539, applicant’s citation).
Gupta discloses an adenoviral vector encoding ALDH5A1, which is delivered and expressed in liver samples of treated mice, wherein ALDH5A1 expression in the liver resulted in the reduction of -hydroxybutyrate (GHB) levels. See pages 529-533; Figures 4A-4B and 6A. 
Gupta teaches that the above experimental results “indicate that liver-directed gene therapy has potential in the treatment of neurometabolic disorders such as SSADH deficiency.” See page 536.
Gupta teaches that SSADH deficiency displays accumulation of GHB and GABA in body fluids and tissues. See page 528.
Since a liver-directed ALDH5A1 gene therapy vector of Gupta is taught to be useful in treating SSADH deficiency that is characterized by accumulation of GHB and GABA in body fluids, it necessarily follows that the Gupta’s vector inherently possesses the intended function of treating SSADH deficiency and also possesses the inherent functional property of lowering circulating GHB and GABA, absent objective evidence to the contrary. 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).  
Accordingly, claims 1-4 and 6-7 are described by Gupta et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Molecular Therapy, 2004, 9:527-539, applicant’s citation) in view of Follenzi et al. (Human Gene Therapy, 2002, 13:243-260).
Gupta discloses an adenoviral vector encoding ALDH5A1, which is delivered and expressed in liver samples of treated mice, wherein ALDH5A1 expression in the liver resulted in the reduction of -hydroxybutyrate (GHB) levels. See pages 529-533; Figures 4A-4B and 6A. 

Gupta teaches that SSADH deficiency displays accumulation of GHB and GABA in body fluids and tissues. See page 528.
Gupta does not teach a lentiviral vector encoding ALDH5A1. 
Follenzi teaches that a desired gene can be delivered to the liver using a lentiviral vector. Follenzi demonstrates that the transgene delivered by a lentiviral vector is not expressed in the brain. See the entire reference including Figures 4A-4B, 5A-5F, 6A-6B. 
Follenzi thus reports “the potential value of lentiviral vectors for the safe and effective genetic modification of the liver, a major target of disease and therapeutic strategies.” See page 256.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the adenoviral vector of Gupta with Follenzi’s lentiviral vector when making a “liver-directed gene therapy” construct encoding ALDH5A1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a “safe and effective” composition that delivers ALDH5A1 to the liver, because it was known in the art that “liver-directed [ALDH5A1] gene therapy has potential in the treatment of neurometabolic disorders such as SSADH deficiency” as taught by Gupta (see page 536) thus making a safe and effective therapeutic composition that provides liver expression of ALDH5A1 for the treatment of SSADH deficiency was deemed an art-recognized goal, and because “the potential value of lentiviral vectors for the safe and effective genetic modification of the liver” was known in the art as reported by Follenzi (see page 256), thereby suggesting that a lentiviral vector was an art-recognized gene therapy vector that safely and effectively targets the liver. Since Follenzi’s lentiviral vector-delivered transgenes are not expressed in the brain, it necessarily follows that a lentiviral vector encoding ALDH5A1 does not cross the BBB, absent objective to the contrary. 
Accordingly, claims 1-8 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635